      Case 19-13273         Doc 31   Filed 12/18/19 Entered 12/19/19 10:06:03       Desc Main
                                       Document     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS

   In re:
   JOSEPH P. GLYNN,                                Ch. 13
     Debtor                                        19-13273-JEB


                                               Order

MATTER:
#25 Motion filed by Creditor U.S. Bank Trust National Association, as Trustee of the Lodge Series
III Trust as serviced by SN Servicing Corp. for In Rem Relief or, in the Alternative, Relief From Stay
Re: 181 Mountain Laurel Lane, Abington, MA

This matter came before me on the motion of U.S. Bank Trust National Association, as Trustee of
the Lodge Series III Trust as serviced by SN Servicing Corp. ("U.S. Bank Trust") for relief from the
automatic stay and the codebtor stay (the "Motion") with respect to property located at 181
Mountain Laurel Lane, Abington, Plymouth County, Massachusetts (the "Property").

1. In the Motion, U.S. Bank Trust seeks in rem relief from the automatic stay under 11 U.S.C.
§362(d)(4), and in the alternative, relief from the automatic stay under 11 U.S.C. §362(d)(1) and
the codebtor stay under 11 U.S.C. §1301(c), so that it may exercise its rights as a first mortgagee on
the Property.

2. The record owners of the Property are Joseph P. Glynn (the "Debtor") and Susan Glynn, the
non-filing codebtor (the "Codebtor").

3. The Debtor and Codebtor have defaulted on the terms of the Mortgage encumbering the
Property by failing to make regular monthly payments.

4. Due and adequate notice of the Motion was given to the Debtor and Codebtor. No objections
were filed.

5. Good cause exists to grant U.S. Bank Trust relief from the automatic stay pursuant to 11 U.S.C. §
362(d)(1)-(2) as against the Debtor.




19-13273-JEB, Order, page 1 of 2
      Case 19-13273         Doc 31   Filed 12/18/19 Entered 12/19/19 10:06:03        Desc Main
                                       Document     Page 2 of 2


6. Good cause exists to grant U.S. Bank Trust relief from the codebtor stay pursuant to 11 U.S.C. §
1301(c) as against the Codebtor.

7. Good cause exists to grant U.S. Bank Trust in rem relief from the automatic stay pursuant to 11
U.S.C. §362(d)(4).

Consequently, it is ORDERED that U.S. Bank Trust, its successors and assigns are granted relief
from the automatic stay of 11 U.S.C. §362(a) and the codebtor stay of 11 U.S.C. §1301(a) so that it
may enforce its rights under the Note, Mortgage and applicable law including, but not limited to,
foreclosure of its Mortgage on the Property and pursuing summary process proceedings, if
necessary. This Order shall be binding and effective despite any conversion of this bankruptcy case
to a case under any other chapter of Title 11 of the United States Bankruptcy Code. U.S. Bank Trust
is released from the obligations of Fed. R. Bankr. P. 3002.1 in this case.

It is further ORDERED that U.S. Bank Trust, its successors and assigns are granted in rem relief
from the automatic stay of 11 U.S.C. §362(d)(4) with respect to the Property. If recorded in
compliance with applicable State laws governing notices of interests or liens in real property, this
Order shall be binding in any other case under this title purporting to affect the Property filed not
later than two (2) years after the date of the entry of this Order. Any Federal, State, or local
governmental unit that accepts notices of interests or liens in real property shall accept any
certified copy of this Order for indexing and recording.

                                                   By the Court,




                                                   Janet E. Bostwick
                                                   United States Bankruptcy Judge

                                                   Dated: 12/18/2019




19-13273-JEB, Order, page 2 of 2
